DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Status of Claims
Claims 1-36 and 38-58 are pending.  Of the pending claims, claims 1-35 are withdrawn from examination, and claims 36 and 38-58 are presented for examination on the merits.
Claims 36, 38-40, 42, 44, 46, and 50-58 are currently amended. 

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 36 under 35 U.S.C. § 112(a) is withdrawn in view of the amendment to the claim.

Claim Objections
Claim 36 is objected to because of the following informalities: The verb tenses of “having,” “including,” and “comprising” in the phrase “wherein the material having a including a plurality of ... grains with grain boundaries, comprising at least one of an α”-Fe16N2 phase and a body-center-tetragonal (bct) phase...” do not agree.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitation reciting that at least one of the elongated, plate-like crystallographic grains comprises a martensite structure is indefinite because claim 36, the claim upon which claim 40 depends, recites that the microstructure of the nitrided material is a martensite morphology with plate-like shape.  This martensite morphology with plate-like shape in claim 36 presumably applies to the polycrystalline microstructure in claim 36 that includes elongated, plate-like crystallographic grains.  Thus, it is unclear whether the explicit recitation in claim 40 of the grains comprising a martensitic structure implies that the grains were not or could not be martensitic in claim 36.
Regarding claim 41, the claim is likewise rejected for the same reasons described for claim 40 and because it requires all of the limitations of claim 40.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 38, 40-42, 44-58 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/122712 (A1) to Wang et al. (“Wang”).
Regarding claims 36, 40, and 41, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
In the instant case, Wang teaches the product as claimed.  Wang teaches a bulk permanent magnet comprising an iron-nitride material.  Abstract; para. [0014], [0067]; FIG. 8.  The material is quenched below the martensite temperature of the alloy (thereby producing martensite phase morphology).  Para. [0116].  
The iron-nitride material contains multiple crystals or grains (polycrystalline microstructure including a plurality of grains).  Abstract; para. [0067]; FIG. 8.  The grains 
The material contains α”-Fe16N2.  Para. [0030], [0033]; claim 6.  The material contains body centered tetragonal (bct) structure containing Fe and N.  Para. [0004], [0030], [0036].
Because Wang teaches the product as claimed, Wang anticipates the claimed invention.
Alternatively, although Wang does not teach the method as claimed, the patentability of product-by-process claims is determined by the characteristics of the product itself recited in the claim, not on its method of manufacture.  Wang teaches the product as claimed as described above.  Therefore, any differences in process do not present a nonobvious difference.  See MPEP § 2113(II),(III).
Regarding claim 38, Wang discloses an aspect ratio of between 2.2 and about 50 (para. [0036]), which falls within the claimed range.  A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Wang discloses a specific example that falls within the claimed ranges, Wang anticipates the claimed ranges.
Regarding claim 42, Wang teaches that the material can include a dopant, such as Cu, and/or a phase stabilizer, such as B.  Para. [0058], [0059], [0061]; page 15 – Table 1.
Regarding claims 44 and 45, Wang teaches that iron nitride in the form of Fe3N can be present (A=N, x:y is 3:1).  Para. [0057], [0086], [0095].  Because the formula is identical to the claimed formula, it must also possess the claimed antiferromagnetic property.  See MPEP § 2112.01(II).
Regarding claim 46, Wang teaches that the material contains α”-Fe16N2.  Para. [0030], [0033]; claim 6.  The material contains body centered tetragonal structure containing Fe and N.  Para. [0004], [0030], [0036].  The material contains distorted regions and distorted bct regions.  Para. [0069], [0098].
Regarding claim 47, Wang teaches the presence of at least one stabilizer such as B, Al, C, P, and/or O.  Para. [0059]; claim 7.  There is already N in the iron-nitride material.  Para. [0004], [0030], [0033], [0036]; claim 6.  The material may contain Ga.  Para. [0108].
Regarding claim 48, Wang teaches that the aspect ratio can be as high as about 5 to about 50.  Para. [0036].  This high aspect ratio indicates a flat and morphologically elongated grain.  The boundaries of the grains would also be elongated and planar due to the high aspect ratio shape of the grains.
Regarding claim 49, Wang teaches that the magnetic easy axis (crystallographic orientation) of the α”-Fe16N2 is substantially parallel to the longest dimension of the crystal or grain.  Para. [0102]; FIG. 8.
Regarding claim 50, Wang teaches the material in the form of ribbons, sheets, foils, and strips.  Para. [0040], [0044], [0091].
Regarding claims 51 and 52, Wang teaches that a dimension of the material can be between about 0.1 mm and about 50 mm (100 µm to 50,000 µm) (para. [0115]), which falls within the claimed ranges.
Regarding claims 53-58, Wang teaches that coercivity is high and improved (para. [0031], [0121]), but does not specify a particular coercivity value at room temperature.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the instant case, Wang discloses an iron-nitride material that is identical to the material as claimed.  Therefore, the claimed coercivity would be inherent to the material of Wang due to the matching composition and structure.
Alternatively, Wang teaches that the energy product of a permanent magnet is proportional to the product of remanent coercivity and remanent magnetization.  Para. [0031].  The energy product of bulk α”-Fe16N2 is as high as about 130 MGOe.  Para. [0031].  Thus, one of ordinary skill in the art would have expected the coercivity of the iron nitride material of Wang to be the same values as claimed due to the matching composition and structure and the fact that a high coercivity would be needed to yield a high energy product.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 36 above.
Regarding claim 39, Wang teaches that the shortest dimension of the crystal or grains is between about 5 nm and about 300 nm (para. [0069]), which overlaps the claimed range.  The aspect ratio can be as high as about 5 to about 50.  Para. [0036].  For an aspect ratio of 5, for example, and a short dimension of 250 nm, the length would be 1250 nm, or 1.250 µm, which falls within the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Wang does not teach the claimed magnet having the composition of FeCuBAl within the ranges claimed.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that Wang does not teach the same product that is formed by the process claimed.  Applicant states that the X-ray analysis in Figure 10 of the instant application differs from the X-ray analysis of Figure 12 of Wang (such as differences in the relative intensity levels of the (220) and (202) peaks of Fe16N2), thereby supporting the position that the magnet of Wang is different from the magnet produced by the claimed process.
In response, the argument is not commensurate in scope with the claimed invention.  Per MPEP § 2113(I), when assessing the patentability of product-by-process claim, the structure implied by the process steps should be considered.  Structure refers to physical structural characteristics imparted by the manufacturing steps, with examples in MPEP § 2113(I) referring to physical attributes, such as welded, intermixed, ground in place, press fitted, etched, and integral structure.  
The process steps in instant claim 36 do not imply a physical structural attribute.  Even if Fe16N2 with the intensity levels of the (220) and (202) peaks as illustrated in Fig. 10 is interpreted as a structural attribute, this phase is not required by the claim.  It is noted that claim 36 recites α”-Fe16N2 as optional phase (“at least one of an α”-Fe16N2 and a body-center-tetragonal (bct) phase comprising Fe and N”).  
Additionally, the process steps in claim 36 do not recite the method steps with any specificity, i.e., temperature parameters, duration of heat treatments, etc., that 16N2 with the intensity levels of the (220) and (202) peaks as illustrated in Fig. 10.
With respect to Wang, Fig. 12 shows example X-ray diffraction spectra comparing a material cast with and without application of external field.  It is noted that Wang discloses other methods of manufacture, such as casting with additional quench, drawing, and annealing treatments shown in Fig. 11, and there are no X-ray diffraction measurements on this embodiment.  Thus, Fig. 12 is not representative of all magnets produced by the various manufacturing processes disclosed in Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 3, 2022